
	

113 S1049 IS: To direct the Secretary of the Interior and Secretary of Agriculture to expedite access to certain Federal lands under the administrative jurisdiction of each Secretary for good Samaritan search-and-recovery missions, and for other purposes.
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1049
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior and Secretary of
		  Agriculture to expedite access to certain Federal lands under the
		  administrative jurisdiction of each Secretary for good Samaritan
		  search-and-recovery missions, and for other purposes.
	
	
		1.Expedited access to certain
			 Federal lands
			(a)In
			 generalThe Secretary shall
			 develop and implement a process to expedite access to Federal lands under the
			 administrative jurisdiction of the Secretary for eligible organizations and
			 eligible individuals to request access to Federal lands to conduct good
			 Samaritan search-and-recovery missions. The process developed and implemented
			 pursuant to this subsection shall include provisions that clarify that—
				(1)an eligible
			 organization or eligible individual granted access under this section shall be
			 acting for private purposes and shall not be considered a Federal
			 volunteer;
				(2)an eligible organization or eligible
			 individual conducting a good Samaritan search-and-recovery mission under this
			 section shall not be considered a volunteer under section 3 of the Volunteers
			 in the Parks Act of 1969 (16 U.S.C. 18i);
				(3)the Federal Torts Claim Act shall not apply
			 to an eligible organization or eligible individual carrying out a privately
			 requested good Samaritan search-and-recovery mission under this section;
			 and
				(4)the Federal Employee Compensation Act shall
			 not apply to an eligible organization or eligible individual conducting good
			 Samaritan search-and-recovery mission under this section and such activities
			 shall not constitute civilian employment.
				(b)Release of the
			 federal government from liabilityThe Secretary shall not require
			 an eligible organization or an eligible individual to have liability insurance
			 as a condition of accessing Federal lands under this section if the eligible
			 organization or eligible individual—
				(1)acknowledges and
			 consents, in writing, to the provisions listed in paragraphs (1) through (4) of
			 subsection (a); and
				(2)signs a waiver
			 releasing the Federal Government from all liability related to the access
			 granted under this section.
				(c)Approval and
			 denial of requests
				(1)In
			 generalThe Secretary shall notify an eligible organization and
			 eligible individual of the approval or denial of a request by that eligible
			 organization and eligible individual to carry out a good Samaritan
			 search-and-recovery mission under this section not more than 48 hours after the
			 request is made.
				(2)DenialsIf the Secretary denies a request from an
			 eligible organization or eligible individual to carry out a good Samaritan
			 search-and-recovery mission under this section, the Secretary shall notify the
			 eligible organization or eligible individual of—
					(A)the reason for the
			 denial request; and
					(B)any actions that
			 eligible organization or eligible individual can take to meet the requirements
			 for the request to be approved.
					(d)PartnershipsThe Secretary shall develop
			 search-and-recovery focused partnerships with search-and-recovery organizations
			 to—
				(1)coordinate good Samaritan
			 search-and-recovery missions on Federal lands under the administrative
			 jurisdiction of the Secretary; and
				(2)expedite and accelerate good Samaritan
			 search-and-recovery mission efforts for missing individuals on Federal lands
			 under the administrative jurisdiction of the Secretary.
				(e)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit a joint report to
			 Congress describing—
				(1)plans to develop
			 partnerships described in subsection (c)(1); and
				(2)efforts being taken to expedite and
			 accelerate good Samaritan search-and-recovery mission efforts for missing
			 individuals on Federal lands under the administrative jurisdiction of the
			 Secretary pursuant to subsection (b)(2).
				(f)DefinitionsFor
			 the purposes of this section, the following definitions apply:
				(1)Eligible
			 organization and eligible individualThe terms eligible
			 organization and eligible individual means an organization
			 or individual, respectively, that—
					(A)is acting in a
			 not-for-profit capacity; and
					(B)is certificated in training that meets or
			 exceeds standards established by the American Society for Testing and
			 Materials.
					(2)Good Samaritan
			 search-and-recovery missionThe term good Samaritan
			 search-and-recovery mission means a search for one or more missing
			 individuals believed to be deceased at the time that the search is
			 initiated.
				(3)SecretaryThe term Secretary means the
			 Secretary of the Interior or the Secretary of Agriculture, as
			 appropriate.
				
